DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 18 is objected to because of the following informalities:  Line 5 recites “material” and should recite --material--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8,177,828 B2 to Anderson et al. (Anderson).
Regarding claim 1, Anderson teaches a convective blanket (title and 100) comprising a top layer (Col. 2, lines 15-52), a bottom layer bonded to said top layer at at least the respective peripheries of the layers to form an inflatable structure (Col. 2, lines 15-52), at least two opening (160, Fig. 1B) into said structure, a retainer (162) bonded to the structure over each of the openings (Col. 7, lines 24-32), said retainer including an orifice (168) adapted to accept an air input hose formed over and in alignment with each said opening (Col. 7, lines 27-28), a closure (169) releasably secured to each of said retainers to act as a  barrier to the orifice of each said retainer to seal said opening (Col. 7, lines 32-57), wherein said closure is adapted to be removed from the orifice of said 
Regarding claim 6, Anderson teaches the device of claim 1 as well as wherein said retainer comprises a sheet made of cardboard, plastic or a material that is flexible and bendable (Col. 6, line 66-CCol. 7, line 2).
Regarding claim 7, Anderson teaches the device of claim 1 as well as wherein said retainer comprises a sheet (163) having a main section that has the orifice formed substantially at its center (Fig. 6) and a minor section (169) forming said closure that hingedly extends from an edge of said main section (Col. 7, lines 12-15), said minor section having an elongate portion (portion of 169 excluding projections 171) and side portions (171) foldable from respective sides of the elongate portion (Col. 7, lines 53-57), said minor section bendable to line onto said main section with the elongate portion extending over and beyond the orifice to cover most of the orifice and the side portions foldable towards said main section relative to the elongate portion so as to be insertable into the orifice to close substantially the remainder of the orifice not covered by the elongate portion and to releasably and securely couple said minor second to said main section (Fig. 6 and Col. 7, lines 44-57).
Regarding claim 8, Anderson an inflatable blanket (title) comprising a top layer and a bottom layer bonded together at least at their respective peripheries to form an 
Regarding claim 10, Anderson teaches the blanket of claim 8 as well as wherein said closure is secured to said retainer with a sufficient holding force to prevent the internal pressure of air in said structure, when said structure is fully inflated, to separate said closure from said retainer (Col. 7, lines 44-57 and Col. 8, lines 24-42 which discuss the shifting the duct 140 between the openings with the one not in use being closed), said closure removable from the orifice of said retainer by a user applying a force greater than the holding force to peel said closure away from the top surface of said retainer (Col. 7, lines 12-15).
Regarding claim 14, Anderson teaches the device of claim 8 as well as wherein said retainer comprises a sheet (163) having a main section that has the orifice formed substantially at its center (Fig. 6) and a minor section (169) forming said closure that 
Regarding claim 15, Anderson teaches a method of manufacturing an inflatable blanket, comprising the steps of bonding a top layer and a bottom layer together at least at their respective peripheries to form and inflatable structure (Col. 2, lines 15-52), providing at least one opening (162) adapted to accept an air hose into said structure, bonding a bottom surface of a retainer to the structure over the one opening (Col. 7, lines 24-32), said retainer including a top surface (Figs. 4 and 6) and an orifice (168) adapted to accept an air hose formed over and in alignment with the one opening (Fig. 6), and configuring said closure to be removable from the orifice of said retainer while remaining attached to said retainer (Fig. 4 and Col. 7, lines 9-15) to enable the air hose to be mated to the orifice and the one opening (Col. 7, lines 24-57), said closure further configured to be releasably resecured to said retainer to close the orifice and reseal the one opening after the air hose is removed from the one opening and the orifice (Col. 7, lines 44-57).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 9, 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of US 2015/0121813 A1 to Bierschenk et al. (Bierschenk).
Regarding claim 2, Anderson teaches the blanket of claim 1.  However, Anderson does not teach wherein said closure for each said retainers has an adhesive coated on the surface of said closure that comes into contact with each said retainer to releasably secure said closure to said each retainer to seal the orifice of said each retainer and the opening of the structure under the orifice, said closure including a tab to enable a user to remove said closure from the orifice of said each retainer with a peeling motion, said closure adapted to be releasably resecured to said each retainer to reseal the orifice.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any 
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in Bierschenk the adhesive) to allow for the opening to be easily opened and reclosed as needed.
Regarding claim 3, Anderson teaches the blanket of claim 1.  However, Anderson does not teach wherein each of the retainers bonded to the two openings includes an adhesive coated surface for releasably securing the closure for the each retainer when the closure is positioned to seal the orifice of the each retainer, the closure removable from the orifice of the each retainer by a user applying a force sufficient to peel the closure away from the adhesive coated surface of the each retainer.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to 
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in Bierschenk the adhesive) to allow for the opening to be easily opened and reclosed as needed.
Regarding claim 4, Anderson teaches the blanket of claim 1 as well as the closure adapted to be peeled partially away from the each retainer (Fig. 6) to expose the orifice of the each container to enable the air hose to be mated to the orifice and the opening in alignment with the orifice (Fig. 6), the closure having a portion (169c) away from the orifice of each retainer that continues to be attached to a section of the retainer while the air hose is mated to the orifice (Col. 7, lines 12-15), the peeled away portion of the closure adapted to be releasably resecured to the each retainer to reseal the orifice when the air hose is removed from the opening into said structure and the orifice of the each container (Col. 7, lines 44-57).  

Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive located on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package.
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in Bierschenk the adhesive) to allow for the opening to be easily opened and reclosed as needed.
Regarding claim 9, Anderson teaches the blanket of claim 8 as well as the closure including a tab (171) to enable the user to remove said closure from the orifice of said retainer with a peeling motion (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the 
However, Anderson does not teach wherein the surface of said closure adapted to secure said closure to said retainer, releasably secure said closure to said retainer to close the orifice of said retainer, said closure adapted to be releasably secured to the top surface of said retainer.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive located on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package.
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in Bierschenk the adhesive) to allow for the opening to be easily opened and reclosed as needed.

However, Anderson does not teach wherein the top surface of said retainer includes an adhesive coating for releasably securing said closure onto the top surface to close the orifice.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive located on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package.  Bieschenk additionally teaches the while an embodiment has been discussed wherein the adhesive is located on the lower layer, this is for illustrative purposes only and should not be deemed limiting as in other embodiments, the adhesive is located on the upper layer ([0034])
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for 
Additionally, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the adhesive coating of Bierschenk as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
Regarding claim 12, Anderson teaches the blanket of claim 8.  However, Anderson does not teach wherein said closure comprises a flexible layer adhesively secured to said each retainer around the orifice of said retainer, the flexible layer releasable from said retainer by being pulled in a peeling direction away from said retainer and releasable onto said retainer thereafter to seal the orifice.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive located on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package.
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution 
Regarding claim 16, Anderson teaches the method of claim 15 as well as forming a tab (171) to said closure to enable a user to remove said closure from the orifice of said retainer with a peeling motion.
However, Anderson does not teach providing an adhesive coating of said closure, the adhesive coated surface adapted to contact the top surface of said retainer so that, when the adhesive coated surface of said closure comes into contact with the top surface of said retainer, the closure is releasably secured to said retainer to close the orifice of said retainer.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive coated on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package.
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution 
Regarding claim 17, Anderson teaches the method of claim 15 as well as Anderson teaching that the closure is releasably secured while preventing the internal pressure of air in said structure, when said structure is fully inflated, to be separate said closure from said retainer (Col. 7, lines 44-57 and Col. 8, lines 24-42 which discuss the shifting the duct 140 between the openings with the one not in use being closed) and said closure being removable from the orifice of said retainer by a user applying a greater force than the holding force to peel said closure away from the top surface of said retainer (Col. 7, lines 12-15).
However, Anderson does not teach providing an adhesive coating at the surface of said closure to releasably secure said closure to said retainer with sufficient holding force to prevent the internal pressure of air in said structure, when fully inflated, to separate said closure from said retainer, said closure removable from the orifice.
Bierschenk teaches a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive coated on the inner film layer such that once the opening is 
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided an adhesive coating as taught by Bierschenk on the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in Bierschenk the adhesive) to allow for the opening to be easily opened and reclosed as needed.
Claims 5, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claims 5 and 13, Anderson teaches the blanket of claims 1 and 8.  However, Anderson does not teach wherein said closure comprises a flexible layer that may be formed from polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

However, Anderson does not teach forming said flexible layer from polypropylene, polyethylene, cellophane, or any other suitable polymeric material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0328783 A1 to Smith et al. teaches a container (106) including a sealing mechanism (104) may be rigid or flexible and may be constructed from polymer fibers, plastic, glass or cellulose fiber.  The sealing mechanism may be a similar material that forms a flap with is capable of covering the opening in the container.  The flap, acting as a lid for the container, may include an adhesive or an interlocking tab around the edge so as to allow the user to open and re-seal the container multiple times ([0024]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794